THE THIRTEENTH COURT OF APPEALS

                                   13-15-00559-CV


                                JOHN SHOLTIS
                                      v.
                     JESSE RODRIGUEZ AND IRMA RODRIGUEZ


                                On Appeal from the
                       County Court of Live Oak County, Texas
                             Trial Cause No. CV01590


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

September 1, 2016